Citation Nr: 1634158	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  09-46 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus or coronary artery disease (CAD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include dysthymic disorder.

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Heather VanHoose, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2008 and December 2008 rating decisions of the Regional Offices (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2011.  This case was remanded in March 2014.  

The Board notes that, in the March 2014 remand, the Board requested that a Statement of the Case be issued on claims for higher ratings for peripheral neuropathy of the bilateral lower extremities, as a Notice of Disagreement had been received in December 2009.  A Statement of the Case addressing these issues was furnished in January 2016, but the Veteran did not respond within 60 days.  In a May 2016 statement, the Veteran's attorney noted that these two issues were addressed in the March 2014 remand, but no indication was given that the Veteran intended to perfect an appeal of the claims.  The Board thus finds that these claims are not presently before the Board on appeal.

Likewise, the Veteran was issued a Statement of the Case addressing a claim for service connection for bladder cancer as a result of exposure to herbicides in January 2016.  He has not responded to this issuance to date, and this issue likewise has not been perfected for appeal.  

For reasons described below, the Board has split the issue of service connection for PTSD apart from the underlying issue of service connection for an acquired psychiatric disorder.  The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension was aggravated by his service-connected CAD.

2.  The Veteran's acquired psychiatric disability, to include dysthymic disorder, had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus or CAD, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.71a (2015).

2.  The criteria for service connection for an acquired psychiatric disability, to include dysthymic disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Hypertension 

The Veteran primarily contends that he has developed hypertension as a result of his already service-connected diabetes mellitus or CAD.  

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran was afforded a VA examination in August 2008.  The VA examiner noted that the Veteran was taking medication for high blood pressure and that he suffered from CAD.  A diagnosis of essential hypertension was provided.  The VA examiner stated that the Veteran's hypertension was not a complication of the diabetes since his kidney function is was normal.  The VA examiner noted that hypertension in diabetes was always the result of kidney damage.  However, the hypertension "no doubt" was aggravated by the vascular damage resulting from diabetes (a fact well documented in the medical literature).  The VA examiner stated that the Veteran's hypertension appeared to be under excellent control with combined lisinopril and metoprolol therapy, as was evidenced by consistently normal blood pressure measures during his clinic visits.  

A VA examination report dated in September 2009 reflected no evidence of progression since the last VA examination.  

The Veteran was afforded a VA examination in May 2010.  The Veteran was diagnosed with essential hypertension.  The VA examiner noted that there was no proof in medical literature that CAD caused sustained hypertension requiring continuous medication.  The VA examiner opined that the Veteran's hypertension was not due to CAD.  

At the Veteran's September 2011 Travel Board hearing, he reported taking medication for his blood pressure. 

The Veteran was afforded a VA examination in November 2015.  A diagnosis of hypertension was provided.  The VA examiner opined that the Veteran's claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  The VA examiner stated that although hypertension could develop in diabetic patients, it generally took many years to decades to develop and only then when there was evidence of diabetic nephropathy as manifested by microalbuminuria/proteinuria or impaired renal function.  It was noted that the Veteran had impaired renal function in January 2015.  The VA examiner stated that it was due to dehydration and hydronephrosis from his bladder tumors and that his renal function returned to normal, as it had been prior to the acute episode.  The Veteran did have a history of proteinuria since 2012, but the cause was unknown.  There was no evidence of proteinuria prior to 2012 dating back to the onset of the Veteran's hypertension in 2007, making it less likely than not that the hypertension was secondary to diabetes mellitus or diabetic nephropathy.  

The VA examiner also stated that as for any permanent aggravation of the hypertension by the Veteran's diabetes, the data available did not support that premise since blood pressure measurements since 2007 had remained in the same range without any evidence of worsening or refractoriness to therapy.  Lastly, with regards to hypertension being secondary to his CAD, there was no cause and effect of CAD and hypertension.  On the contrary, CAD could actually lead to better control of hypertension as the ejection fraction over time fell and along with it, the systolic blood pressure.  

After review of the record, the Board finds that the medical evidence contains competent and probative medical opinions in favor of and against the Veteran's claim.  In the August 2008 medical opinion, the VA examiner stated that the Veteran's hypertension was not a complication of diabetes since his kidney function was normal.  Nevertheless, the VA examiner stated that the hypertension, no doubt, was aggravated by the vascular damage resulting from diabetes.  In the alternative, the subsequent May 2010 and November 2015 VA examination reports show that the VA examiners, respectively, noted that the Veteran's hypertension was not due to CAD and that there was no cause and effect of CAD and hypertension.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the record is in relative equipoise on all material elements of the claim for secondary service connection.  Thus, service connection is warranted.  As the Board has granted secondary service connection it need not address direct service connection in this matter.

Acquired Psychiatric Disorder

Preliminarily, the Board notes that additional development is warranted for the now-separate issue of service connection for PTSD.  This matter is addressed in the REMAND section of this decision.  The matter discussed below concerns the claim for service connection for an acquired psychiatric disorder, including dysthymic disorder, but exclusive of PTSD.

The Veteran has noted that, during service, he was in an aircraft which was being shot at when fellow service member was hit with a bullet.  He has also reported that while guarding his facility, a fellow service man shot and killed another serviceman after misunderstanding what was being reported to him.

A VA treatment record dated in September 2006 shows that the Veteran was diagnosed with depression.  He noted not being able to sleep and that he experienced flashbacks.  A January 2007 VA treatment record reflects a diagnosis of adjustment disorder with depressed mood.  The Veteran noted feeling anxious and depressed.  

The Veteran was afforded a VA mental disorders examination in January 2007.  The Veteran noted that while in service, his airplane was under fire and a fellow service member was shot.  The Veteran reported being married to his wife for 38 years.  He noted that his relationship with his family members was strained.  There were verbal and physical altercations with his son and his daughter was estranged from the family.  The Veteran reported having few relationships.  He occasionally saw former co-workers, would go fishing and that he did not have much of a social life.  He noted that he had been depressed and anxious most of his life.  He reported sleep disturbances with distressing dreams.  He noted being forgetful and less productive.  A diagnosis of dysthymia was provided.  The VA examiner opined that it was likely that the Veteran's symptoms began with, were caused by, and were the result of his combat related stress.  

An August 2009 correspondence from the Joint Services Records Research Center (JSSRC) indicates that the Veteran's unit was one of the first Army Divisions to arrive in Vietnam.  It was noted that based on the Veteran's military occupational specialty, that is was more likely than not that he would have engaged the enemy on numerous occasions through 105mm Howitzer fire and that he met the criteria for engagement with combat with hostile force.  

The Veteran was afforded a VA examination in September 2009.  He reported having a few close friends.  He fished regularly, worked around the house, watched television and listened to music.  He reported some discomfort being around unfamiliar people and places.  He suffered from intrusive thoughts and frequent uncomfortable dreams.  A diagnosis of dysthymia was provided.  The VA examiner noted that the Veteran had moderate symptoms and functional impairment associated with depressive symptoms.  

In an October 2009 VA medical addendum, the September 2009 VA examiner stated that there was no indication that the Veteran's chronic depressive symptoms (dysthymic disorder) were related to his military service.  The VA examiner noted that while the Veteran did report transient mood symptoms associated with infrequent vivid memories of his military service, these were not significant enough to be considered a psychiatric disorder in their own right and did not explain his chronic depression.  It was the VA examiner's opinion that the Veteran's current dysthymic disorder was not caused by, or a result of, or related to his military service.  

The Veteran was afforded a VA examination in June 2010.  The VA examiner noted that there had been no change in the Veteran's functioning since the last examination.  The VA examiner opined that the Veteran's dysthymic disorder was not related to military service.  

A private treatment record dated in November 2010 shows that the Veteran had been diagnosed with PTSD, chronic dysthymic disorder, and cognitive disorder.

At the Veteran's September 2011 Travel Board hearing, he noted that he was hateful and irritable all the time.  He noted that he couldn't sleep through the night.  He noted having bad dreams and not interacting with people as much as he could.  

The Veteran was afforded a VA examination in November 2015.  The VA examiner was unable to confirm any mental health related diagnosis.  The VA examiner stated that the results indicated over-reporting of symptoms and functional impairment.  The VA examiner noted that as a result, the symptom profile was invalid.  

After a review of the record, the Board finds that service connection is warranted.  First, the evidence reflects that the Veteran has been diagnosed with dysthymic disorder.  Thus, the current disability element of the claim is met.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Second, an in-service injury or event has been established.  The Veteran has provided consistent lay statements, including in his medical reports, regarding being under artillery fire while in service, and the JSSRC report indicates that the Veteran experienced combat with hostile force.   Having established a current disability and in-service injury or event, the dispositive issue in this case is whether there is a nexus between the current disability and active duty service.

The Board finds that the medical evidence of record is at least in equipoise.  The Board is mindful of the negative October 2009 and June 2010 VA opinions that the Veteran's dysthymic disorder was not related to military service; however, that opinion only serves to place the medical evidence in a state of relative equipoise with the January 2007 VA medical opinion which noted that it was likely that the Veteran's symptoms began with, were caused by and were the result of his combat related stress.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of equipoise.  In this matter, as there is competent medical evidence both in favor of and against the claim, the Board is of the opinion that this point has been attained.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  As such, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's acquired psychiatric disability, to include dysthymic disorder, is related to active duty service.  Accordingly, service connection is warranted.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus or CAD, is granted.

Entitlement to service connection for an acquired psychiatric disability, to include dysthymic disorder, is granted.


REMAND

While the Board has found sufficient evidence to grant service connection for an acquired psychiatric disability, to include dysthymic disorder, additional development is needed to more fully ascertain the nature and etiology of the claimed PTSD.

A private treatment record dated in December 2008 shows that the Veteran was diagnosed with PTSD.

An August 2009 correspondence from the JSSRC indicates that is was more likely than not that the Veteran would have engaged the enemy on numerous occasions through 105mm Howitzer fire and it that he met the criteria for engagement with combat with hostile force.  Thus, the VA conceded exposure to combat stressor.

A VA examination report dated in September 2009 reflects that the VA examiner noted that the Veteran carried a diagnosis of PTSD, but that a review of past treatment notes did not indicate that a provider had ever conducted a comprehensive evaluation for this diagnosis.  

A VA examination report dated in June 2010 indicates that the Veteran's symptoms did not meet the diagnostic criteria for an anxiety disorder, including PTSD.  

A private treatment record dated in November 2010 shows that the Veteran had been diagnosed with PTSD.  In a September 2011 private treatment note, the private examiner stated that the Veteran's symptoms had existed since service.  

The Veteran was afforded a VA examination in November 2015.  The VA examiner was unable to confirm any mental health related diagnosis as it was noted that the results indicated over-reporting of symptoms and functional impairment by the Veteran.  The VA examiner noted that as a result, the symptom profile was invalid.  

The Board notes that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007). Because the Veteran has been diagnosed with PTSD during the appeal period, an additional opinion is required regarding whether such disorders had resolved or whether they were incorrectly diagnosed.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (finding that a VA examination, which the Board relied on, was inadequate where the examiner did not indicate, positive or negative, whether a recently diagnosed psychological disorder had resolved itself or was incorrectly diagnosed).

In this case, the Board finds that a new VA examination is needed as there is conflicting evidence as to whether the Veteran does suffer from PTSD.  The Board finds that a remand is necessary to afford the Veteran another VA examination and to obtain an opinion as to the nature and etiology of any PTSD found upon examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file must be reviewed by examiner.

Any necessary testing should be conducted.  The examiner is requested to determine whether the Veteran meets the criteria for a diagnosis of PTSD.  The aforementioned previous records suggesting a PTSD diagnosis (the December 2008 private record, the September 2009 VA examination) must be considered.  If the examiner finds that PTSD has not been present during the pendency of this appeal, this determination must be discussed in the context of those records.   

If a diagnosis of PTSD is rendered, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed PTSD had its onset during, or is otherwise related to, his active service.

In rendering his or her opinion, the examiner should note that the claimed combat stressors are conceded.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Then, the RO should readjudicate the Veteran's claim on appeal.  If the claim remains denied, a Supplemental Statement of the Case must be furnished to the Veteran and he must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


